Citation Nr: 0835313	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1982 to 
July 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remand is required for additional 
development because the evidence of record is insufficient.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if the record before the Board 
contains insufficient medical information).  In competency 
appeals, reexamination is permitted where it is necessary to 
properly evaluate the veteran's mental capacity to contract 
or manage his own affairs.  See 38 C.F.R. § 3.353(b)(3) 
(2007); see also Sanders v. Brown, 9 Vet. App. 525, 530 
(1996) (noting that where there is an inadequate record, VA 
is obligated to develop evidence which may include medical 
examinations).  

In this case, a July 2002 VA mental disorders examiner 
determined that the veteran was not competent to manage his 
funds and an April 2002 VA field examiner found that the 
veteran was competent to manage his funds.  The July 2002 
examiner was a medical practitioner but did not appear to 
review the claims file, to include the April 2002 field 
examination.  Moreover, these examinations are now over 6 
years old and do not reflect the veteran's current competency 
status.  Accordingly, the RO must provide the veteran with VA 
field and mental disorders examinations for the purposes of 
determining competency.  


Accordingly, the case is remanded for the following action:

1.  The RO must again contact the veteran 
and afford him the opportunity to identify 
by name, address and dates of treatment or 
examination any medical records that 
pertain only to his psychiatric disorder, 
to include any VA medical center 
treatment.  If the veteran responds that 
he receives no psychiatric treatment, then 
no further development is necessary.  If 
however, the veteran responds that he 
receives psychiatric treatment, then, 
after securing the proper authorizations 
where necessary, the RO must make 
arrangements to obtain all the records of 
treatment or examination from all the 
sources listed by the veteran which are 
not already on file.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO must afford the veteran a field 
examination for the purposes of 
determining competency to manage his own 
funds.  The field examination must assess 
the veteran's social, economic and 
industrial adjustment, and ability to 
administer funds without limitation.  The 
examiner must provide an opinion regarding 
the veteran's competency to handle his own 
funds.  The examiner must address the 
April 2002 field examination.  The entire 
claims folder and a copy of this remand 
must be made available to the field 
examiner.  The report prepared must be 
typed.

3.  The RO must afford the veteran a 
mental disorders examination to ascertain 
the severity of the veteran's psychiatric 
disorder and determine whether the veteran 
is incompetent for VA purposes.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner.  Any indicated special studies 
must be conducted.  The examiner must 
address the manifestations of the 
veteran's psychiatric disorder, assign an 
appropriate diagnosis, and provide an 
opinion as to whether the veteran lacks 
the mental capacity to contract or to 
manage his or her own affairs, including 
disbursement of funds, without limitation.  
The examiner must address the April 2002 
field examination and the July 2002 mental 
disorders examination.  The opinions 
expressed by the examiner must be 
accompanied by detailed rationale.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



